       Case 2:13-cv-00982-DAK-PMW Document 478 Filed 02/27/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF UTAH


 VITAMINS ONLINE, INC., a Delaware
 corporation,
                                                               SCHEDULING ORDER
                         Plaintiff,
 v.                                                      Civil Case No. 2:13-cv-00982-DAK

 HEARTWISE, INC., an Oregon                                     Judge Dale A. Kimball
 corporation d/b/a NATUREWISE,

                         Defendant.


         This case is set for a ten-day bench trial to begin on April 13, 2020, at 8:30 a.m. In order

for the parties and the court to have the necessary time before the commencement of trial to

consider any motions in limine, the court issues the following briefing schedule regarding

motions in limine:

      1. All motions in limine must be filed with the court by March 4, 2020.

      2. Memoranda in opposition to any motions in limine must be filed no later than March 13,

         2020.

      3. Reply memoranda, if necessary, must be filed by March 20, 2020.

      4. The court will hold a hearing on any motions in limine on March 25, 2020 at 10:00 a.m.

         In addition, as stated in the Trial Order, the above deadlines are court-imposed deadlines.

Therefore, to modify any deadline, a party must file an appropriate motion with the court and

receive an order from the court modifying such deadline.
Case 2:13-cv-00982-DAK-PMW Document 478 Filed 02/27/20 Page 2 of 2



 Dated this 27th day of February, 2020.

                                     BY THE COURT:


                                     ____________________________________
                                     DALE A. KIMBALL
                                     United States District Judge




                                          2
